                         Case 7:19-cr-00583-KMK Document 35 Filed 05/14/20 Page 1 of 11
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                            UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       Frank Moss                                         )      Case Number:            19 CR 00583 (KMK)
                                                                          )      USM Number:             86318-054
                                                                          )
                                                                          )                 Mark B. Gombiner, Esq.
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)            1
                                    --------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
21 USC 846                        Conspiracy to Distribute and Possess with Intent to Distribute           s/~311,
21 USC 84l(b)(l)(A)               Fentanyl




       The defendant is sentenced as provided in pages 2 through          _ ___c7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)      all open or pending                      Dis      X are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenciant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M . Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                         Date
                             Case 7:19-cr-00583-KMK Document 35 Filed 05/14/20 Page 2 of 11
   AO 245B (Rev. 09/19) Judgment in Criminal Case
- - -- - - - --->heet-2---lmprisonmen

                                                                                                        Judgment - Page ~2~ _ of   ~ 7_ _ _ _
     DEFENDANT:                    Frank Moss
     CASE NUMBER:                  19 CR 00583 (KMK)

                                                               IMPRISONMENT
                The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
      total term of:

      262 months for Count 1. The Defendant has been advised of his right to appeal.



           D The court makes the following recommendations to the Bureau of Prisons:




           X The defendant is remanded to the custody of the United States Marshal.

           D The defendant shall surrender to the United States Marshal for this district:
               D at                                  D a.m.       D p.m.       on

                D as notified by the United States Marshal.

           D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                D before 2 p.m. on
                D as notified by the United States Marshal.
                D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
      I have executed this judgment as follows:




                Defendant delivered on                                                       to

      at                                               , with a certified copy of this judgment.
           - - - - - -- - - - -- - - -

                                                                                                      UNITED STATES MARSHAL



                                                                              By - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                   DEPUTY UNITED STATES MARSHAL
                            Case 7:19-cr-00583-KMK Document 35 Filed 05/14/20 Page 3 of 11
   AO 245B (Rev. 09/19) Judgment in a Criminal Case
- - - - - - - - -Sheet-:3--~Supervised-R:eleas
                                                                                                            Judgment-Page _ _3_     of - - - ' -
                                                                                                                                               7_ _
     DEFENDANT:                 Frank.Moss
     CASE NUMBER:                19 CR 00583 (KMK)
                                                          SUPERVISED RELEASE
     Upon release from imprisonment, you will be on supervised release for a term of:



     5 years of supervised release for Count 1.




                                                      MANDATORY CONDITIONS
      1.   You must not commit another federal, state or local crime.
      2.   You must not unlawfully possess a controlled substance.
      3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
           imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                   D The above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse. (check if applicable)
      4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
               restitution. (check if applicable)
      5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
               directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
               reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
      7.    D You must participate in an approved program for domestic violence. (check if applicable)
      You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
      page.
                               Case 7:19-cr-00583-KMK Document 35 Filed 05/14/20 Page 4 of 11
       AO 245B (Rev. 09/19) Judgment in a Criminal Case
- -   - - - - -- - -Sheet-:3-A----Supervised-Releas
                                                                                                       Judgment-Page         4        of ----'---
                                                                                                                                                7 _ __
      DEFENDANT:                     Frank Moss
      CASE NUMBER:                    19 CR 00583 (KMK)

                                             STANDARD CONDITIONS OF SUPERVISION
      As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
      because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
      officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

      1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
              release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
              frame .
      2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
              when you must report to the probation officer, and you must report to the probation officer as instructed.
      3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
              court or the probation officer.
      4.      You must answer truthfully the questions asked by your probation officer.
      5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
              arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
              the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
              hours of becoming aware of a change or expected change.
      6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
              take any items prohibited by the conditions of your supervision that he or she observes in plain view.
      7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
              doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
              you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
              responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
              days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
              becoming aware of a change or expected change.
      8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
              convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
              probation officer.
      9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
      10.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. , anything that was
              designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
       11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
              first getting the permission of the court.
       12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
              require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
              person and confirm that you have notified the person about the risk.
       13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



       U.S. Probation Office Use Only
      A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
      judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
      Release Conditions, available at: www.uscourts.gov.

                                                                                                                  Date _ _ _ _ _ _ _ _ _ _ __
       Defendant's Signature
AO 245B (Rev. 09/19)    Casein7:19-cr-00583-KMK
                       Judgment  a Criminal Case      Document 35 Filed 05/14/20 Page 5 of 11
                       Sheet 3D- Supervised Release
                                                                                 udgrnen~ Pag     o
DEFENDANT:                Frank Moss
CASE NUMBER:              19 CR 00583 (KMK)

                                    SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his {>erson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)), electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
The Defendant will participate in an out-patient treatment program at the discretion of the Probation
Officer, which program may include testing to determine whether the Defendant has reverted to using drugs
or alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the
substance abuse treatment provider, as approved by the Probation Officer. The Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation
Officer, based on ability to pay or availability of the third-party payment.
The Defendant shall participate in an out-patient mental health program approved by the U.S. Probation
Office. The Defendant shall continue to take any prescribed medications unless otherwise instructed by the
health care provider. The Defendant shall contribute to the costs of services rendered not covered by third-
party payment, if the Defendant has the ability to pay. The court authorizes the release of available
psychological and psychiatric evaluations and reports to the health care provider.
AO 245B (Rev. 09/19)     Casein 7:19-cr-00583-KMK
                       Judgment   a Criminal Case               Document 35 Filed 05/14/20 Page 6 of 11
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                   Judgment - Page -=--
                                                                                                                   6 _ __      of -
                                                                                                                                  7 ----
 DEFENDANT:                       Frank Moss
 CASE NUMBER:                     19 CR 00583 (KMK)
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment              Restitution                                   AV AA Assessment*           JVT A Assessment**
 TOTALS            $   100.00              $                      $                      $                           $



 D The determination ofrestitution is deferred until - -- - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _P,a~ent, unless specified otherwise in
      the priority' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                              Total Loss***                      Restitution Ordered                  Priority or Percentage




 TOTALS                              $                                      $ _ _ _ __ __ _ __



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the           D fine   D restitution.
        D the interest requirement for the        D fine        D restitution is modified as follows:

  * Amy Vicky and And}: Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
                                                 ,o rij~,
  ** JmtiGu for ViGtimB or Tniffi~Kini f\~i QI 1~,      1-, N9, 114-, 2 ,                              .                        ,
  *** Findings for the total amount onosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)      Casein a7:19-cr-00583-KMK
                       Judgment     Criminal Case                  Document 35 Filed 05/14/20 Page 7 of 11
                       Sheet 6 - Schedule of Payments

                                                                                                           uagment   Page _ __    0

 DEFENDANT:                 Frank.Moss
 CASE NUMBER:               19 CR 00583 (KMK)

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of$            100.00                due immediately, balance due

            D     not later than                                    , or
            D     in accordance with D      C,    D    D,      D     E, or    D F below; or

 B     D    Payment to begin immediately (may be combined with               DC,     OD, or      D F below); or

 C     O    Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g. , months or years) , to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D     O    Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                          (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 0     Joint and Several

       Case Number                                                                                                    Corr~sponding Payee,
       Defendant and Co-Defendant Names                                                Joint and Several
       (including defe ndant number)                        Total Amount                    Amount                        1f appropnate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Order of Forfeiture attached.


 Pa~ents shall be applied in the followin order: {1 / assessment 7 (2) restitution principal 7 {3/ ~estitution interest1 \4/ A\AA assessment,
                                              0
 (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (~) penalties, and (10) costs, mciudmg cost of
 prosecut10n and court costs.
       Case 7:19-cr-00583-KMK Document 35 Filed 05/14/20 Page 8 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                 PRELIMINARY ORDER OF
             - V. -                              FORFEITURE/
                                                 MONEY JUDGMENT
FRANK MOSS,
    a/k/a "Jigga,"                                19 Cr. 583 (KMK)

                      Defendant.


      WHEREAS, on or about August 16, 2019, FRANK MOSS, a/k/a "Jigga" (the

"Defendant," was charged in a one-count information, 19 Cr. 583 (KMK) (the Infor-

mation"), with participating in a conspiracy to violate the narcotics laws of the United

States, in violation of 21 U.S.C. § 846 (Count One); and

      WHEREAS, the Information included a forfeiture allegation as to Count One

of the Information, seeking forfeiture to the United States, pursuant to 21 U.S.C.

§ 853, of any and all property constituting, or derived from, any proceeds obtained,

directly or indirectly, as a result of the offense and any and all property used, or in-

tended to be used, in any manner or part, to commit, or to facilitate the commission

of, the offense charged in Count One, including but not limited to a sum of money

equal to $50,000 in United States currency, representing proceeds traceable to the

commission of the offense charged in Count One of the Information; and

      WHEREAS, on or about September 12, 2019, the Defendant pled guilty to

Count One of the Information, pursuant to a plea agreement with the Government,

wherein the Defendant admitted the forfeiture allegation with respect to Count One

of the Information and agreed to forfeit to the United States, pursuant to 21 U.S.C.
       Case 7:19-cr-00583-KMK Document 35 Filed 05/14/20 Page 9 of 11



§ 853, a sum of money equal to $50,000 in United States currency, representing pro-

ceeds traceable to the commission of the offense charged in Count One of the Infor-

mation; and

      WHEREAS, the Government asserts that $50,000.00 in United States cur-

rency, represents proceeds traceable to the commission of the offense charged in

Count One of the Information that the Defendant personally obtained;

      WHEREAS, the Government seeks a money judgment in the amount of

$50,000 in United States currency pursuant to 21 U.S.C. § 853, representing the pro-

ceeds traceable to the commission of the offense charged in Count One of the Infor-

mation that the Defendant personally obtained; and

      WHEREAS, the Court finds that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Infor-

mation cannot be located upon the exercise of due diligence.

      NOW IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

      1.      As a result of the offense charged in Count One of the Information, to

which the Defendant pled guilty, a money judgment in the amount of $50,000 in

United States currency (the "Money Judgment"), representing the amount of pro-

ceeds traceable to the offense charged in Count one of the Information that the De-

fendant personally obtained, shall be entered against the Defendant.

      2.      Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4), this Prelim-

inary Order of Forfeiture/Money Judgment is final as to the Defendant, FRANK




                                          2
        Case 7:19-cr-00583-KMK Document 35 Filed 05/14/20 Page 10 of 11



MOSS, a/k/a "Jigga," and shall be deemed part of the sentence of the Defendant, and

shall be included in the judgment of conviction therewith.

      3.     All payments on the outstanding Money Judgment shall be made by

postal money order, bank or certified check, made payable to the United States Mar-

shals Service, and delivered by mail to the United States Attorney's Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enter-

prises Unit, One Saint Andrew's Plaza, New York, New York 10007 and shall indicate

the Defendant's name and case number.

      4.     The United States Marshals Service is authorized to deposit the pay-

ments on the Money Judgment in the Assets Forfeiture Fund, and the United States

shall have clear title to such forfeited property.

       5.    Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the Defendant up to the uncollected amount of the

Money Judgment.

       6.    Pursuant to Federal Rule of Criminal Procedure 32.2(b)(3), the United

States Attorney's Office is authorized to conduct any discovery needed to identify,

locate or dispose of forfeitable property, including depositions, interrogatories, re-

quests for production of documents and the issuance of subpoenas.

       7.     The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Federal Rule

of Criminal Procedure 32.2 of the Federal Rules of Criminal Procedure.




                                            3
        Case 7:19-cr-00583-KMK Document 35 Filed 05/14/20 Page 11 of 11



       8.    The Clerk of the Court shall forward three certified copies of this Pre-

liminary Order of Forfeiture/Money Judgment to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal

Enterprises Unit, United States Attorney's Office, One Saint Andrew's Plaza, New

York, New York 10007.



SO   O"f'lf:_RE~h(){-"":: ,
                                                                   1
HONORABLE KENNETH M. KARAS                                 DATE
UNITED STATES DISTRICT JUDGE




                                          4
